         Case 5:19-cv-00383-TES-CHW Document 88 Filed 05/28/21 Page 1 of 2
             USCA11 Case: 21-11812 Date Filed: 05/24/2021 Page: 1 of 2


                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT
                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303

David J. Smith                                                                      For rules and forms visit
Clerk of Court                                                                      www.ca11.uscourts.gov


                                            May 28, 2021

David Zavala
USP Atlanta - Inmate Legal Mail
PO BOX 150160
ATLANTA, GA 30315

Appeal Number: 21-11812-J
Case Style: David Zavala v. Commissioner, Georgia Departme, et al
District Court Docket No: 5:19-cv-00383-TES-CHW

   NOTICE TO INCARCERATED APPELLANT OF THE DOCKETING AND FILING FEE
         REQUIREMENT UNDER THE PRISON LITIGATION REFORM ACT

The district court has denied your request to proceed with this appeal in forma pauperis. The
Prison Litigation Reform Act of 1995 (hereinafter "the Act"), 28 U.S.C. § 1915 (as amended),
requires, in all civil appeals by prisoners, payment of the docketing and filing fee to the clerk of
the United States District Court where you filed your notice of appeal. If you are unable to pay
the docketing and filing fee in full at this time, you may allow the institution of your
confinement to pay the fee in installments from your prison account. To do so, you should read,
complete and sign the enclosed CONSENT FORM which incorporates provisions authorized by
the Act. The form should be returned to this office. Please read the enclosed CONSENT FORM
carefully -- it contains important information concerning the requirements of the Act in
connection with payment of the filing fee.

If, within 30 days from the date of this notice, you HAVE NOT either:

(1) completed, signed and returned to this office the enclosed CONSENT FORM,

OR

(2) paid the docketing and filing fee in full to the district court,

this appeal will be dismissed for want of prosecution, pursuant to 11th Cir. Rule 42-1(b).

If we receive a completed and signed CONSENT FORM, it will be treated as a request for leave
to proceed with this appeal and submitted to the Court for decision. If we receive notice from
      Case 5:19-cv-00383-TES-CHW Document 88 Filed 05/28/21 Page 2 of 2
          USCA11 Case: 21-11812 Date Filed: 05/24/2021 Page: 2 of 2



the district court that you have paid the docketing and filing fee in full, your appeal will
proceed.

Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
CIP within 14 days after the date the case or appeal is docketed in this court;
Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
See FRAP 26.1 and 11th Cir. R. 26.1-1.

On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
filers (except attorneys appearing in particular cases as pro se parties) are not required or
authorized to complete the web-based CIP.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Davina C Burney-Smith, J
Phone #: (404) 335-6183

Enclosure(s)

                                                            PLRA-5 Ltr encl CF DC denied Leave
